Citation Nr: 1206336	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-28 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left hip disorder as secondary to service-connected left total knee replacement, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for a separate left knee disorder.

3.  Entitlement to an initial rating in excess of 10 percent for left ankle strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1982.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A Travel Board hearing was held in August 2011 before the undersigned Veterans Law Judge, sitting in St. Petersburg, Florida.  A copy of the transcript of that hearing is of record.  

In the decision below, the Board has determined that new and material evidence has been received that is sufficient to reopen the claim of entitlement to service connection for a left hip disorder as secondary to the service-connected left knee condition.  Additional development is warranted, however, and the reopened claim is one of the issues addressed in the remand that follows the Board's decision.  Also, the Board has determined that the claims of entitlement to service connection for a separate left knee disorder and for an initial rating in excess of 10 percent for a left ankle strain warrant additional development.  These claims are also remanded.  

It is important to note that prior to his total knee replacement in 2005, service connection was in effect for two separate left knee conditions - medial meniscectomy with arthroscopic shaving and traumatic arthritis and also for instability.  Separate ratings were assigned until rating decision in June 2006 when a 

temporary total rating (TTR) was assigned based on a 2005 left knee total knee replacement.  The separate ratings for left knee conditions were discontinued at that time, resulting in one disability rating pursuant to the Diagnostic Code (DC) applicable to total knee replacement and the residuals resulting therefrom.  It is noted that the Veteran filed a claim for service connection for a separate left knee condition (crepitus) in June 2008, and the claim was developed pursuant to that wording.  However, as separate ratings for knee disorders are certainly possible under VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), the Board concludes that the claim is best represented as on the title page of this decision without limiting the claim to crepitus only.  

Thus, the reopened issue of entitlement to service connection for a left hip disorder as secondary to service-connected total left knee replacement is being remanded, as are the issues of entitlement to service connection for a separate left knee disorder and for an initial rating in excess of 10 percent for left ankle strain.  These claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In a June 2006 rating decision, the RO denied the Veteran's claim for service connection for a left hip disorder as secondary to service-connected left knee total replacement.  The Veteran did not timely appeal that decision.  

2.  The evidence received subsequent to the final denial of the Veteran's left hip disorder claim is new and material because it raises a reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has been received to reopen a claim for service connection for a left hip disorder as secondary to service-connected total left knee replacement.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In light of the favorable determination with respect to whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left hip disorder as secondary to service-connected left knee total replacement, and the need to remand that issue for additional information with regard to the merits of the case, no further discussion of VCAA compliance is needed.  

New and Material Evidence

As discussed above, the Veteran seeks service connection for a left hip disorder on a secondary basis.  A review of the record reveals that, in a prior June 2006 rating decision, the RO denied service connection for this condition.  The evidence of record at that time consisted of the Veteran's service treatment records (STRs) and post service VA records, to include a June 2006 examination report reflecting an examiner's opinion that left hip complaints were associated with receiving testosterone injections and unrelated to the left knee.  

The RO denied the Veteran's claim for a left hip disorder as secondary to the service-connected total left knee replacement in the June 2006 rating decision because there was no clinical evidence that the Veteran suffered a left hip condition during service or that current left hip complaints were associated with the left knee.  

The Veteran did not timely appeal the RO's June 2006 decision.  Hence, that decision became final under VA's governing laws and regulations.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011).  Significantly, those governing provisions dictate that, once a decision becomes final, new and material evidence is required to reopen the claim that was denied.  Specifically, 38 U.S.C.A. § 5108 provides that 'if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.'

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  

The Veteran filed to reopen his claim for a left hip condition in April 2008.  The RO determined that new and material evidence has not been submitted, and the claim was denied in a September 2008 rating decision.  The Board has jurisdictional responsibility to consider whether it is proper for a claim to be reopened, and what the RO determined in this regard is not relevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  A review of the evidence submitted since the September 2008 denial is therefore in order.  

The post September 2008 evidence consists of VA treatment records dated from 2008 through 2011.  In a May 21, 2008, report, a VA examiner's impression was that after reviewing the record, he had come to the conclusion that due to favoring the left knee, the left hip and lower back, had prematurely "worn-out."  

The Board finds that this treatment record is new in that it was not of record at the time of the prior final denial.  Moreover, it is also material as it relates directly to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating that claim.  38 C.F.R. § 3.303 (2011).  Specifically, that new evidence provides additional medical opinion not previously of record.  Further the new evidence is presumed credible for the purposes of determining whether it is material to the Veteran's claim.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992).  

For the foregoing reason, the Board finds that the Veteran has presented new and material evidence sufficient to reopen his previously denied left hip claim.  Accordingly, the claim is reopened.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left hip disorder as secondary to service-connected total left knee replacement is reopened.  To that extent, the appeal is granted.  


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the reopened claim of entitlement to service connection for a left hip disorder and for the claims of entitlement to service connection for a separate left knee disability and for an initial rating in excess of 10 percent for left ankle strain.  

Initially, it is noted that the Veteran provided testimony at the August 2011 hearing indicating that there was a time when he received Social Security benefits.  Hrg. tr. at pgs. 17-18.  Since the precise nature of the Veteran's medical history may be relevant in the present case, his Social Security Administration (SSA) records should be obtained.  VA has a duty to obtain SSA records when they may be relevant and VA has actual notice that the Veteran is receiving SSA benefits.  See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, the RO should contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including the medical records upon which any decision was based.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(2) (2011).  

As to the claim for service connection for a left hip disorder as secondary to the service-connected left total knee replacement, it is noted that the record now contains an opinion which raises the question as to whether a current hip disorder is present, and if so, whether such is associated with the left knee.  Moreover, contemporaneous examination is necessary to determine if service connection is warranted for a separate left knee condition, and to determine the current severity of the service-connected left ankle strain.  At the 2011 hearing, the Veteran testified that symptoms associated with each of these conditions had worsened since the most recent VA evaluation.  


The Board's finds that, after all outstanding medical records are associated with the claims file, a contemporaneous and thorough VA orthopedic examination (which takes into account the records of the Veteran's prior medical history, to include any additional medical evidence received subsequent to this remand) would be helpful in resolving the issues on appeal.  See Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).

It is noted that additional examination is necessary regarding the medical questions presented by the claims on appeal.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  

2.  Additionally, the RO should obtain copies of treatment records from all VA and non-VA health care providers who have treated the Veteran for the left hip, left knee, or left ankle since August 2011.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to issues on appeal.  

3.  Thereafter, schedule the Veteran for a VA joints examination to address the medical questions raised.  In part, this examination is to determine if the Veteran has a current left hip disorder that is secondary to his service-connected total left knee replacement.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  After reviewing the record, the examiner should provide an opinion as to the following for any left hip disorder found:  

a. whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's left hip disorder, if present, is proximately due to service-connected total left knee replacement.  

b. whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's left hip disorder, if present, has been chronically aggravated (increased in severity beyond the natural progression of the disorder) by the Veteran's service-connected total left knee replacement.  If answered in the affirmative, please indicate the degree of aggravation.  

4.  The examiner should also determine the nature and severity of the service-connected total knee replacement (in order for the Board to address whether service connection is warranted for a separate left knee condition).  In addition to X-rays, any other tests and studies deemed necessary should be accomplished at this time.  The examiner should specifically comment on all manifestations and symptoms produced by the service-connected disabilities in conjunction with the AMIE criteria for rating disabilities of the knee, as manifested by instability.  The examiner must detail what symptoms and manifestations are related to the Veteran's service-connected left knee disorder.  

Readings should be obtained concerning the Veteran's range of motion of the left knee and any limitation of function of the parts affected by limitation of motion.  The examiner should also be asked to include the normal ranges of motion of the left knee.  Additionally, the examiner should be requested to determine whether the left knee exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  

The orthopedic examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use of the left knee.  

The examiner should also address whether there is recurrent subluxation or instability of the left knee, and if so the extent of such manifestations. 

5.  The VA examiner should also determine the symptoms and severity of the Veteran's service-connected left ankle disorder.  All tests and studies deemed necessary by the examiner should be performed.  The examiner should conduct range of motion testing and comment on the presence and extent of any painful motion, functional loss due to pain, additional disability with flare-ups, excess fatigability, and weakness.

Note:  A detailed rationale should be provided for all opinions.  It is requested that the results of the examination be typed and included in the claims folder for review.  

6.  After completion of the above development, the Veteran's claims for service connection for a left hip disorder as secondary to the left total knee replacement, service connection for a separate left knee disorder, and for an initial rating in excess of 10 percent for left ankle strain must be readjudicated.  If the determination of any of these claims remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


